DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0012192 to Rosenberg.
As concerns claim 1, an apparatus for managing an online conference, comprising: 
a group identification information receiver (Fig. 10, 1005-meeting server; 0024) configured to receive an online conference participation request message (fig 4, 405-receive join request for a user) including a group identification information (0025-meeting identifier) regarding an offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; “regarding” does not positively link the “offline conference place” to the request, nor does the claim recite any specific identifier for the “offline conference place” as being recorded data; Fig. 5, Location, Rooms; 0024-personal meeting room) from a user terminal (Fig. 1, 102-client device) of a user who intends to attend an online conference (0024-web-based meeting) in the offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; 0024-personal meeting room); 
an online conference identifier (Fig. 5, 505-link) configured to identify an online conference connected to the offline conference place (inherent a user attending an online conference is located in a physical space which can satisfy as an “offline conference place”; Fig. 5, Location, Rooms) based on the received group identification information; and 
an online conference manager (Fig. 3, 305 meeting server) configured to transmit online conference entry information (Fig. 4, 445-send email including join link to user) for inviting the user to the identified online conference to the user terminal, after receiving the online conference participating request message (Fig. 4, step 445 takes place after step 405).  

As concerns claim 2, the apparatus of claim 1, wherein the user terminal comprises at least one of a personal terminal of the user and a public terminal included in the offline conference place (Fig. 1, 102 client device; 0027; inherent terminal is located in a physical space).  

As concerns claim 4, the apparatus of claim 1, wherein the online conference entry information comprises at least one of identification information regarding the online conference and an access address (Fig. 5, 505) for attending the online conference.  

As concerns claim 6, the apparatus of claim 1, wherein the online conference manager is further configured to manage participant information that includes at least one of a type of participant, participant identification information (Fig. 2, 225-invitee list) and group identification information for each of one or more participants attending the online conference.  

As concerns claim 7, a method of managing an online conference, comprising: 
receiving group identification information (0025-meeting identifier) regarding an offline conference place (Fig. 5, Location, Rooms; 0024-personal meeting room; also inherent user equipment will be located in a physical space) from a user terminal (Fig. 1, 102-client device) of a user who intends to attend an online conference in the offline conference place; 
identifying an online conference (Fig. 5, 505-link) connected to the offline conference place (inherent user equipment will be located in a physical space) based on the received group identification information; and 
transmitting online conference entry information (Fig. 5, invitation includes entry information) for attending the identified online conference to the user terminal.  

As concerns claim 8, the method of claim 7, wherein the user terminal comprises at least one of a personal terminal (0027-client devices) of the user and a public terminal included in the offline conference place.  
 
As concerns claim 10, the method of claim 7, wherein the online conference entry information comprises at least one of identification information regarding the online conference and an access address (Fig. 5, 505) for attending the online conference.  	

As concerns claim 12, the method of claim 7, further comprising managing participant information that includes at least one of a type of participant, participant identification information (Fig. 2, 225-invitee list) and group identification information for each of one or more participants attending the online conference.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0012192 to Rosenberg in view of U.S. Patent Application Publication 2004/0199580 to Zhakov et al.
Rosenberg ‘192 do not disclose:
As concerns claims 3 and 9, the invention of claims 2 and 8, wherein the identification information receiver is further configured to, when the user terminal is the public terminal, receive the group identification information stored in the public terminal from the public terminal.  
	Zhakov et al. ‘580 teach:
As concerns claims 3 and 9, the invention of claims 2 and 8, wherein the identification information receiver is further configured to, when the user terminal is the public terminal (00047-workstations), receive the group identification information stored in the public terminal from the public terminal (0049; 0051).  
It would have been obvious to one of ordinary skill in the art to provide the system of Rosenberg ‘192 with a public terminal, as taught by Zhakov et al. ‘580, in order to provide the user meeting flexibility without having to provide their own device. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0012192 to Rosenberg in view of U.S. Patent Application Publication 2018/0165656 to Tessler.
Rosenberg ‘192 do not disclose:
As concerns claims 5 and 11, the apparatus of claims 1 and 7, wherein the online conference manager is further configured to, when the online conference connected to the offline conference place does not exist, create a new online conference connected to the offline conference place and transmit online conference entry information for attending the new online conference to the user terminal.  
Tessler ‘656 teach:
As concerns claims 5 and 11, the apparatus of claims 1 and 7, wherein the online conference manager is further configured to, when the online conference connected to the offline conference place does not exist (0088-canceled meeting), create a new online conference (0088-create new meeting) connected to the offline conference place and transmit (0088-new meeting invitation) online conference entry information for attending the new online conference to the user terminal.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Rosenberg ‘192 with creating a new conference, as taught by Tessler ‘656, in order to provide an enhanced scheduling feature.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
	The applicant argues “Claim 1 as amended is characterized in that the invitation procedure is triggered by the user’s request to attend an online meeting, thereby the user to be invited in the online meeting, and it is difficult to think that this feature is described or implied in Rosenberg” (p. 8 of 10, Remarks). 
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. In particular the term “invitation” can be interpreted broader than it appears applicant is implying regarding the prior art (i.e. “invitation” can encompass a calendar event, link to join meeting, etc.). This newly amended limitation has been addressed in the rejection cited above.
	
The applicant argues concerning Rosenberg’s PMR, “it would be reasonable to think of a PMR or Room as an online meeting room” (p. 8 of 10, Remarks). 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant’s claimed “offline conference place” is not positively recited within the claims. The applicant’s claim recites “regarding an offline conference place”. The use of the term “regarding” does not clearly establish the “group identification information” includes any explicit or particular information directed to an “offline conference place”. 
The claim further recites “an online conference connected to the offline conference place”. It is inherent that an “an online conference” necessarily employs physical devices in a physical location where the conference participant is located. The claim does not explicitly or positively recite any particular identification data of an “offline conference place” being linked to any identification information directed to the “online conference”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 8,346,589 disclose an online conference room scheduling including a request to schedule with a room assignment (Fig. 1, 108-Conference room scheduling system; Fig. 7A, 702-scheduling request from a user; Fig. 8, 802-meeting request; col. 6, lines 10-12-conference room location preference; col. 10, line 36-location 416; col. 10, lines 50-52-conference room assignment; col. 17, lines 30-60-server transmits conference room assignment; col. 19, lines 35-40-initated based on new meeting added to calendar; col. 18, line 26-sending invitations to invitees).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451